Raghavendra v Brill (2016 NY Slip Op 00264)





Raghavendra v Brill


2016 NY Slip Op 00264


Decided on January 14, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 14, 2016

Tom, J.P., Sweeny, Richter, Manzanet-Daniels, JJ.


103331/12 16654

[*1]16655 Rajagopala S. Raghavendra, also known as Randy S. Raghavendra, etc., Plaintiff-Appellant,
vEdward Brill, et al., Defendants-Respondents.


R. (Randy) S. Raghavendra, Hicksville, appellant pro se.
Proskauer Rose, LLP, New York (Susan D. Friedfel of counsel), for Edward A. Brill, Proskauer Rose LLP, Lee C. Bollinger and The Trustees of Columbia University, respondents.
Gordon & Rees, LLP, New York (Adam S. Furmansky of counsel), for Louis D. Stober, Jr., and Law Office of Louis D. Stober, Jr., LLC, respondents.

Order, Supreme Court, New York County (Lucy C. Billings, J.), entered March 13, 2014, which denied plaintiff's motion for a default judgment and related relief, discontinued the action, and granted defendants' cross motions for sanctions, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered December 2, 2014, which, inter alia, denied plaintiff's motion for renewal, unanimously dismissed, without costs, as abandoned. The Clerks of this Court and Supreme Court are directed to accept no filings from this plaintiff as to the matters herein without the prior leave of their respective courts.
Plaintiff's motion for a default judgment and related relief was frivolous. The court providently exercised its discretion in granting defendants' cross motions for sanctions against plaintiff to the extent of imposing a sanction in the modest amount of $5,000 for plaintiff's failure to comply with a court-ordered stipulation and for his frivolous motion practice.
Plaintiff abandoned his appeal from so much of the December 2, 2014 order as denied his renewal motion by failing to address the order in his briefs on appeal (see Mehmet v Add2Net, Inc., 66 AD3d 437 [1st Dept 2009]).
Given plaintiff's continued assertion of frivolous claims and arguments, defendants' request that this Court exercise its authority to impose further sanctions on plaintiff is granted, as indicated.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 14, 2016
CLERK